DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (5-16-2022) have been fully considered but they are not persuasive. 
Applicant argues…
That the amendments “have become so perfect in their description that no one could devise an equivalent”.
This is not found to be persuasive because…
As detailed in the rejection below, the amendments are not found to be novel or make a unique contribution over the prior art of Jahns et al. (US-9,039,947, hereinafter Jahns) in view of Simon Jegou Saint-Jean (Dental Glasses and Glass-ceramics, hereinafter Saint-Jean) in view of Ritzberger et al. (EP-2,377,831, hereinafter Ritzberger) and in further view of Rodolfo Castillo (US-7,892,995, hereinafter Castillo)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 5-12 & 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (US-9,039,947, hereinafter Jahns) in view of Simon Jegou Saint-Jean (Dental Glasses and Glass-ceramics, hereinafter Saint-Jean) in view of Ritzberger et al. (EP-2,377,831, hereinafter Ritzberger) and in further view of Rodolfo Castillo (US-7,892,995, hereinafter Castillo)Regarding claim 1, 	
A method for the production of a blank of a ceramic material comprising the steps of: 
providing a first ceramic material in a glass powder/glass particle form with a mesh size between 50 microns and 150 microns; 
providing a second ceramic material in a glass powder/glass particle form with a mesh size between 50 microns and 150 microns, 
the second ceramic material being of a different composition than the first ceramic material; 
wherein both the first ceramic material and the second ceramic materials include lithium silicate glass ceramic; 
filling a layer of the first ceramic material into a mold; 
forming a first open cavity in the layer of the first ceramic material; 
filling the first open cavity with the second ceramic material; 
pressing the first and second ceramic materials thereby forming a first region corresponding to an area of the first ceramic material and a second region corresponding to an area of the second ceramic material; and 
sintering the pressed first and second ceramic materials; 
wherein the percentage of lithium silicate crystals in the sintered first and second frit particulates range from 10 - 80% by volume, 
wherein the second ceramic material of the second region is colored and the first ceramic material of the first region is not colored or colored to a lesser degree, so that a higher translucency in the second region relative to the first region results:  Appl. No. 15/86.030Amndt. dated 05/16/2022Reply to Office Action of 11/17/2021
wherein to produce the first and second ceramic material the composition of the starting glass includes, in percentage by weight: 
SiO2	57.5 – 60.5 %
Li2O	13.5 – 20.5 %
ZrO2	8.5 – 11.5 %
P2O5	3.0 – 7.5 %
Al2O3 	0.5 – 6.0 %
K2O 	0.5 – 3.5 %
CeO2	0.5 – 2.5 %
B2O3 	0 – 3 % 
Na2O 	0 – 3 %
 at least one additive 0 – 4 %: and 
wherein Tb2O3 and/or Er2O3 are added to the starting material of the first ceramic material and/or the second ceramic material to influence fluorescence.
Jahns teaches the following:
(Col. 1, lines 58-62) teaches that the method can include providing a mold comprising a negative of an outer shape of a layered dental appliance. The method can further include positioning a slurry in the mold, forming a first layer of the layered dental appliance. (Col. 8, lines 16-19) teaches that the mixture comprises a liquid, a binder (e.g., an inorganic binder), and glass and/or glass ceramic powder or particles. (Col. 17, lines 48-51) teaches that the glass and/or glass ceramic powder can be characterized by at least one of the following feature of a mean particle size in the range from about 5 μm to about 60 μm
(Col. 11, lines 51-61) teaches that the disclosure includes a dental core, and the dental core forms a second layer of the dental appliance; and in some embodiments, the material includes a second slurry 72 (e.g., after the first solid structure 54 has been removed from the first slurry 62. The second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. (Col. 17, lines 48-51) teaches that the glass and/or glass ceramic powder can be characterized by at least one of the following feature of a mean particle size in the range from about 5 μm to about 60 μm
(Col. 13, lines 50-55) teaches that the second slurry 72 can be the same formulation or a different formation as the first slurry 62.
(Col. 5, lines 35-36 & 46) teaches that dental veneers can be made of or comprise glass and/or glass ceramic materials, amongst those listed is lithium disilicate, etc., and combinations thereof. (Col. 17, lines 59-End) teaches, a glass composition, which can be used, can include: Silica: about 60 to about 70 wt.-%, and Lithium-oxide: about 0 to about 1 wt.-%, amongst others ingredients. Noting that, that the composition includes both silica and lithium. (Col. 13, lines 53-55) teaches that the second slurry 72 can be the same formulation or a different formation as the first slurry 62.
& f.) (Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed.
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. As seen in (Fig. 1) step D, depicts making a second slurry filling the cavity (first layer) that was formed from the first slurry.
(Col. 14, lines 62-End) teaches that in embodiments in which a dental appliance having more than three layers is desired, the process of positioning a slurry in the cavity of the previous layer and pressing the slurry with a solid structure (e.g., a stamp or positive portion of a mold) in order to form a next layer can be continued until desired. Highlighting, as seen in (Fig. 1) step E depicts pressing a first layer with the second slurry within the cavity it formed in the previous steps.
(Col. 1, lines 30-35) teaches that after compaction, the compacted bodies can then undergo a heat treatment to increase the mechanical strength of the compacted bodies. Such a heat treatment can take place at a temperature that causes at least partial sintering of the powder. During such a sintering step, the density of the body of compacted powder can be increased.
(Col. 5, lines 30-46) teaches various types of materials to utilize in dental veneers, wherein examples of suitable glass materials include, lithium disilicate, and combinations thereof.
(Col. 3, lines 8-14) teaches that a layered dental appliance can have improved aesthetics over a single layer or single material appliance, for example, if one or more layers toward the outer surface of the appliance are more translucent than inner layer(s), such that the appliance (e.g., restoration) more closely mimics the appearance of a natural tooth.
(Col. 17, lines 60) teaches silica: about 60 to about 70 wt.-%,
(Col. 17, lines 64) teaches lithium-oxide: about 0 to about 1 wt.-%,
(Col. 17, lines 67) teaches that zirconium oxide: about 0 to about 1 wt.-%
(Col. 17, lines 61) teaches alumina: about 9 to about 13 wt.-%,
(Col. 17, lines 62) teaches potassium oxide: about 5 to about 10 wt. %
(Col. 18, lines 1) teaches that cerium-oxide or cerium-fluoride: about 0 to about 1 wt.-% 
This is considered an optional inclusion due to encompassing 0 %.
This is considered an optional inclusion due to encompassing 0 %.
This is considered an optional inclusion due to encompassing 0 %.

Regarding Claim 1, Jahns discloses the use of lithium disilicate and Jahns teaches that use of Lithium-oxide at 0 to about 1 wt. %, and Zirconium oxide: about 0 to about 1 wt. % which falls below the limitation of the claim, in addition to sodium-oxide: about 9 to about 13 wt. %, and alumina: about 9 to about 13 wt. %, which are above the limitation, (Col. 17, lines 60-65). Additionally, Jahns teaches that the amount of powder and water used can also allow for adjusting the density of the dried blocks, noting that the amount of powder utilized would be a result effective variable that impacts the resulting size and density of the dried block. As such one could also cite the case law for result effective variables, for the aforementioned powders that are mentioned but do not meet the utilization amount claimed. Jahns is silent on the amount of lithium disilicate, phosphorus oxide and alumina oxide implemented in the lithium disilicate glass composition. In analogous art for the production of dental veneers that utilize a lithium disilicate glass, Saint-Jean suggests details regarding the formulation of disilicate crystal in a SiO2 and LiO2 composition, along with details regarding the impact of crystallization on the article manufactured, and in this regard Saint-Jean teaches the following:
(Pg. 266,12.2.5, ¶1) teaches that lithium disilicate glass ceramics include IPS Empress II®, now IPS e.max®; Ivoclar, Schaan, Liechtenstein. Wherein A typical composition as disclosed by Ivoclar contains the following: 
(Pg. 268, 41, lines 3-7) teaches that the long needle-like crystals of lithium disilicate are found in a volume fraction of about 70%. These elongated crystals, compared to the rod-like crystals formed in the sintered CAD/CAM material, are responsible for the slightly higher strength and fracture toughness of the pressable ceramic, 400 MPa and 2.75 MPa, respectively. Noting, that the amount of volume amount of lithium disilicate crystals utilized has an impact on the strength and fracture toughness of the ceramic. As such, the case law for result effective variable may be implemented regarding the volume fraction of lithium disilicate crystals implemented.
(Pg. 266, 12.2.5 Lithium Disilicate Glass, ¶1) Li2O 11.0 – 19.0 wt.%, 
(Pg. 266, 12.2.5 Lithium Disilicate Glass, ¶1) P2O5 0.0 – 11.0 wt.%, Saint-Jean noting that P2O5 is a key component as it acts as a heterogeneous nucleating agent that promotes volume nucleation of the lithium silicate phases.
(Pg. 266, 12.2.5 Lithium Disilicate Glass, ¶1) Al2O3 0.0 – 5.0 wt.%,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition, including lithium disilicate, along with moulding techniques to form the dental articles of Jahns. By utilizing lithium disilicate crystals in a volume fraction of about 70%, as taught by Saint-Jean. Highlighting, implementation of lithium disilicate crystals in a volume fraction of about 70% allows for improving and tailoring the strength and fracture toughness of the ceramic. (Pg. 268, 41, lines 3-7). In utilizing the various components amounts listed, as taught by Saint-Jean. Due to the fact it would amount to nothing more than a use of a known composition for the production of a lithium disilicate glass (Pg. 266, 12.2.5, 41), for its intended use, ina known environment, to accomplish entirely expected result, as suggested by Saint-Jean. Where the combination of prior art elements according to known methods to yield predictable results allows for the case law related to KSR to be recited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 1, Jahns as modified above teaching a lithium disilicate glass composition that includes 0.0-8.0 wt. % ZrO, (Saint-Jean, Pg. 266,12.2.5, 91). Noting, that this range falls slightly below the amount claimed by the applicant’s composition. Jahns as modified is silent on the amount of ZrO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Ritzberger suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Ritzberger teaches the following:
([0013]) teaches that the glass ceramic contains in particular 6.1 to 20.0% by weight, preferably 8.0 to 20.0% by weight, particularly preferably 8.0 to 18.0% by weight and very particularly preferably 10.0 to 16.0% by weight of ZrO.
([0021]) teaches that the glass ceramic used according to the invention may additionally contain additional components which are selected, in particular, from further oxides of tetravalent elements, further oxides of pentavalent elements, oxides of hexavalent elements, melt accelerators, colorants and fluorescers. ([0027]) teaches that examples of colorants and fluorescers are oxides of d and f elements, e.g., the oxides of II, Sc, Mn, Fe, Ag, Ta, W, Ce, Pr, Nd, Tb, Er and Yb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above, by utilizing ZrO2 in the amount utilized and utilizing an oxide such as Tb2O3 or Er2O3, as taught by Ritzberger. Highlighting, implementation of ZrO2 in the dental component at the amounts utilized allows for the ZrO2 in the glass-ceramic to be used in the invention as amplifier in the glass network via Zr-O polyhedrons incorporated therein. These polyhedra may be [ZrO6/2]2- or [ZrO8/2]4- structural units that function as network formers or network transducer, ([0032]). In addition, the implementation of an oxide such as Tb2O3 or Er2O3 in the dental allows for the addition of colorants and fluorescers to the formulation utilized, ([0027]).
Regarding Claim 1, Jahns as modified above is silent on the inclusion amount of CeO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Castillo suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Castillo teaches the following:
(Col. 6, Table IV, lines 20) teaches that various amounts of cerium oxide used ranging from 0.8 % to 1.8 %. Noting, that the use of a CeO2 to produce lithium disilicate is disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above. By utilizing the various components amounts listed, as taught by Castillo. Due to the fact it would amount to nothing more than the utilization of a known amount of CeO2, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Castillo. Highlighting, implementation of the components and the amounts utilized allows for the production of an article with a crystalized flexural strength ranging from 99-137 MPa and a nucleated flexural strength ranging from 305 - 340 MPa, (Col. 5, Table Ill, lines 46-50), along with other properties of components produced found on Table IV of the disclosure, (Col. 6, Table IV, lines 15-33 & Col. 5, Table III, lines 40-52. Where the combination of prior art elements according to known methods to yield predictable result allows for the case law related to KSR to be recited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 5, 	
Wherein the first ceramic material has a composition that differs from the second ceramic material in terms of fluorescence and/or color and/or opalescence.
Jahns teaches the following:
(Col. 13, lines 50-55) teaches that the first slurry 62, and the second slurry 72 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base). The second slurry 72 can be the same formulation or a different formation as the first slurry 62. (Col. 18, lines 35-37) teaches that that slurry of the present disclosure can also comprise further components or additives, such as colorant(s) and/or pigments (e.g. traces of fluorescent, organic pigments).
Regarding claim 6, 	
Wherein after filling of the second ceramic material, a second open cavity is formed therein.
Jahns teaches the following:
(Col. 14, lines 49-57) teaches that depicted (Fig. 1), in a seventh step (10G) of the method 10, a third slurry 82 is positioned (e.g., cast) in the cavity 78 of the second layer 75. Similar to the first and second slurries, the third slurry 82 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base). The third slurry 82 can be the same formulation or a different formation as one or both of the first slurry 62 and the second slurry 72.
Regarding claim 7, 	
Further comprising the step of providing a third ceramic material that includes lithium silicate glass ceramic, the third ceramic material being in a glass powder/class particle form with a mesh size between 50 microns and 150 microns, wherein the third ceramic material has a different composition and a lower translucency than the first and second ceramic materials
Jahns teaches the following:
(Col. 14, lines 58-End) teaches that by way of example only, in the system 50 and method 10 illustrated in FIG. 1, the third slurry 82 is shown as being used to form an inner core of the resulting dental appliance, such that a third mold assembly and a third solid structure is not necessary. However, in embodiments in which a dental appliance having more than three layers is desired, the process of positioning a slurry in the cavity of the previous layer and pressing the slurry with a solid structure (e.g., a stamp or positive portion of a mold) in order to form a next layer can be continued until desired. (Col. 14, lines 51-57) teaches that  Similar to the first and second slurries, the third slurry 82 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base).The third slurry 82 can be the same formulation or a different formation as one or both of the first slurry 62 and the second slurry 72. (Col. 17, lines 48-51) teaches that the glass and/or glass ceramic powder can be characterized by at least one of the following feature of a mean particle size in the range from about 5 μm to about 60 μm. Finally, (Col. 3, lines 8-14) teaches that a layered dental appliance can have improved aesthetics over a single layer or single material appliance, for example, if one or more layers toward the outer surface of the appliance are more translucent than inner layer(s), such that the appliance (e.g., restoration) more closely mimics the appearance of a natural tooth.
Regarding claim 8, 	
Wherein a number of first open cavities are formed in the layer of the first ceramic material and into which the second ceramic material, is filled.
Jahns teaches the following:
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. (Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. As seen in (Fig. 1) step D, depicts making a second slurry filling the cavity (first layer) that was formed from the first slurry. Noting, that that the number of cavities is depicted in (Fig. 1) is one.
Regarding claim 9, 	
Wherein a plurality of open first cavities are formed in the layer and at least some of the plurality of open first cavities have internal geometries that differ from one another.
Jahns teaches the following:
(Col. 1, lines 62-65) teaches that the method can further include providing a solid structure comprising a positive shape of a second layer of the layered dental appliance, and pressing the solid structure into the slurry in the mold. (Col. 10, lines 19-39) teaches that in some embodiments, the mold 52 or mold assembly 51, 53 (e.g., one or more parts of a multi-part mold) can have a regular (e.g., cubic, cylindrical, etc.) or irregular shape (e.g., shape of a tooth. Veneer, inlay, onlay, crown, bridge, orthodontic bracket, or any other suitable dental appliance shapes, etc., or combinations thereof). For example, a "simple, tooth-like' shape can be used for near-net shape applications. In some embodiments, a mold having a specially designed tooth shape can be used for net-shape applications. By way of example, in some embodiments, a specially designed tooth shape (e.g., a positive of the tooth-shape and/or a negative of the tooth-shape) can be produced by a digital workflow, and a negative can be used as the mold or a positive can be used to form the mold. Highlighting, that as depicted in (Fig. 1) the shape of the solid structure used in the mold assembly, in particular the solid structure used impart pressure on the first layer to form a cavity and has the positive shape of the second layer to be formed can easily be changed to match the users’ needs or design. Additionally, citing the case law for the change of shape. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. In re Dailey et a!., 149 USPQ47; Eskimo Pie Corp. v, Levous et ai, 3 USPQ 23. Jahns discloses the claimed invention except for cavities having internal geometries that differ from one another. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have cavities with different internal geometries from one another, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of cavities with different internal geometries from one another for the purpose of producing a dental implant that best matches the geometry desired by the user and design, (Col. 10, lines 19-39).
Regarding claim 10,
Wherein an internal geometry of the first open cavity is geometrically aligned with the course of a dental jaw region to be provided with a restoration that emanates from a jaw region.
Jahns teaches the following:
(Col. 1, lines 62-65) teaches that the method can further include providing a solid structure comprising a positive shape of a second layer of the layered dental appliance, and pressing the solid structure into the slurry in the mold. (Col. 10, lines 19-39) teaches that in some embodiments, the mold 52 or mold assembly 51, 53 (e.g., one or more parts of a multi-part mold) can have a regular (e.g., cubic, cylindrical, etc.) or irregular shape (e.g., shape of a tooth. Veneer, inlay, onlay, crown, bridge, orthodontic bracket, or any other suitable dental appliance shapes, etc., or combinations thereof). For example, a "simple, tooth-like' shape can be used for near-net shape applications. In some embodiments, a mold having a specially designed tooth shape can be used for net-shape applications. By way of example, in some embodiments, a specially designed tooth shape (e.g., a positive of the tooth-shape and/or a negative of the tooth-shape) can be produced by a digital workflow, and a negative can be used as the mold or a positive can be used to form the mold. Highlighting, that the production of a veneer is done such that the open cavities are geometrically aligned with the course of a dental jaw region, as depicted (Fig. 1). Noting, that a different direction for the alignment between the cavities and the dental jaw region would be considered a change in shape to match the users’ needs or design. Additionally, citing the case law for the change of shape, as was done above in claim 9. Jahns discloses the claimed invention except for the open cavities are geometrically aligned with the course of a dental jaw region. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have open cavities that are geometrically aligned with the course of a dental jaw region, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of open cavities that are geometrically aligned with the course of a dental jaw region for the purpose of producing a dental implant that best matches the geometry desired by the user and the design, (Col. 10, lines 19-39).
Regarding claim 11,
Wherein upon working of a dental restoration out of the blank, a dentin region of the dental restoration is formed at least in regions from the second ceramic material and an incisal region is formed from the first ceramic material.
Jahns teaches the following:
(Col. 9, lines 34-42) teaches that the system 50 itself can be described as a mold system or assembly that includes a first portion 52 comprising a negative of an outer shape (e.g., of a first layer) of the desired dental appliance, and a second portion 54 comprising a positive shape of a second layer, in some embodiments, the system 50 can further include a third portion 58 comprising a positive shape of a third layer, in some embodiments, the system can further include a fourth portion (not shown) comprising a positive shape of a fourth layer, and so on. Noting, that the layering process described allows for the user to define a dentin region of the dental restoration from the second ceramic material and an incisal region from the first ceramic material, or any and placement within the layered arrangement and thus structured as desired. Noting, that the rearrangement of the first and second ceramic materials or there placement in the finalized structure would be considered a rearrangement of parts.
Regarding claim 12,
Wherein Tb2O3 and Er2O3 are added to the staring material of both the first ceramic material and the second ceramic material to influence fluorescence.
Regarding Claim 12, Jahns as modified teaching the same as recited in claim 1. In analogous art as applied above in claim 1, Ritzberger suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Ritzberger teaches the following:
 ([0021]) teaches that the glass ceramic used according to the invention may additionally contain additional components which are selected, in particular, from further oxides of tetravalent elements, further oxides of pentavalent elements, oxides of hexavalent elements, melt accelerators, colorants and fluorescers. ([0027]) teaches that examples of colorants and fluorescers are oxides of d and f elements, e.g., the oxides of II, Sc, Mn, Fe, Ag, Ta, W, Ce, Pr, Nd, Tb, Er and Yb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above, by utilizing ZrO2 in the amount utilized and utilizing an oxide such as Tb2O3 or Er2O3, as taught by Ritzberger. Highlighting, that the implementation of an oxide such as Tb2O3 and Er2O3 in the dental allows for the addition of colorants and fluorescers to the formulation utilized, ([0027]).
Regarding claim 14,
Wherein during pressing a recess is formed in the blank that corresponds to a negative form of an implant connection contour.
Jahns teaches the following:
(Col. 4, lines 59-62) teaches that the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof. (Col. 5, lines 30-32) teaches that dental veneers can include one or more layers that would be coupled (e.g., fused) to or built upon an inner core or center of a dental appliance.
Regarding claim 15,
Wherein a recess that has a cone-shaped geometry is formed in the blank during pressing, from which the internal cavity of a dental restoration is formed through milling and/or grinding.
Jahns teaches the following:
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. (Col. 16, lines 11-16) teaches that the excess of one or more of the slurries 62 and/or 72 can be forced out of the mold 52 when the respective first and/or second solid structure 54 and/or 56 is moved into the mold 52. Such excess may need to be removed during downstream processing (e.g., machining). Noting, that she shape of the cavity depicted is more of a cylinder with tapered edges or tooth-like. However, citing the case law for change of shape as was done above in claim 9, Jahns discloses the claimed invention except for the open cavities are that are cone-shaped in geometry. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have cavities that cone-shaped geometry, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of cavities that are cone-shaped geometry for the purpose of producing a dental implant that best matches the geometry desired by the user and the design, (Col. 10, lines 19-39).
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns in view of Saint-Jean in view of Ritzberger in view of Castillo and in further view of Fecher et al. (US-9,737,465, hereinafter Fecher)
Regarding claim 3, 	
Wherein to produce the first and/or second ceramic material the composition of the starting glass includes, in percentage by weight
SiO2	57.5 – 60.5 %
Li2O	14.0 – 16.0 %
ZrO2	9.0 – 10.5 %
P2O5	5.0 – 6.0 %
Al2O3 	2.5 – 3.0 %
K2O 	1.0 – 1.5 %
CeO2	0.5 – 1.0 %
B2O3 	2.5 – 3.0 % 
Na2O 	1.0 – 2.0 %
V2O5 	0.1 – 0.7 %
Er2O3 	0.0 – 1.0 %Appl. No. 15/786.030 Amndt. dated 05/16/2022 Reply to Office Action of 11/17/2021 
Y2O3 	0.3 – 0.5 % 
MnO2 	0.0 – 0.2 %
Jahns teaches the following:
(Col. 17, lines 60) teaches silica: about 60 to about 70 wt.-%,
(Col. 17, lines 64) teaches lithium-oxide: about 0 to about 1 wt.-%,
(Col. 17, lines 67) teaches that zirconium oxide: about 0 to about 1 wt.-%
(Col. 17, lines 61) teaches alumina: about 9 to about 13 wt.-%,
(Col. 17, lines 62) teaches potassium oxide: about 5 to about 10 wt. %
(Col. 18, lines 1) teaches that cerium-oxide or cerium-fluoride: about 0 to about 1 wt.-% 
(Col. 7, lines 63) teaches sodium-oxide: about 9 to about 13 wt.-%,
This is considered an optional inclusion due to encompassing 0 %.
This is considered an optional inclusion due to encompassing 0 %.
Regarding Claim 3, Jahns teaches that use of Lithium-oxide at 0 to about 1 wt. %, and Zirconium oxide: about 0 to about 1 wt. % which falls below the limitation of the claim, in addition to sodium-oxide: about 9 to about 13 wt. %, and alumina: about 9 to about 13 wt. %, which are above the limitation, (Col. 17, lines 60-65). Additionally, Jahns teaches that the amount of powder and water used can also allow for adjusting the density of the dried blocks, noting that the amount of powder utilized would be a result effective variable that impacts the resulting size and density of the dried block. As such one could also cite the case law for result effective variables, for the aforementioned powders that are mentioned but do not meet the utilization amount claimed. In analogous art as applied above, Saint-Jean suggests details regarding various composition of lithium disilicate glasses, and in this regard Saint-Jean teaches the following:
(Pg. 266,12.2.5, ¶1) teaches that lithium disilicate glass ceramics include IPS Empress II®, now IPS e.max®; Ivoclar, Schaan, Liechtenstein. Wherein A typical composition as disclosed by Ivoclar contains the following:
Li2O 	11.0 – 19.0 wt.%, 
P2O5 	0.0 – 11.0 wt.%, Saint-Jean noting that P2O5 is a key component as it acts as a heterogeneous nucleating agent that promotes volume nucleation of the lithium silicate phases.
Al2O3 	0.0 – 5.0 wt.%,
The same rejection rationale, and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding Claim 3, Jahns as modified above teaching a lithium disilicate glass composition that includes 0.0-8.0 wt. % ZrO, (Saint-Jean, Pg. 266,12.2.5, 91). Noting, that this range falls slightly below the amount claimed by the applicant’s composition. Jahns as modified is silent on the amount of ZrO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Ritzberger suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Ritzberger teaches the following:
([0013]) teaches that the glass ceramic contains in particular 6.1 to 20.0% by weight, preferably 8.0 to 20.0% by weight, particularly preferably 8.0 to 18.0% by weight and very particularly preferably 10.0 to 16.0% by weight of ZrO.
The same rejection rationale, and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as wellRegarding Claim 3, in analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Castillo suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Castillo teaches the following: 
(Col. 6, Table IV, lines 20) teaches various amounts of cerium oxide used ranging from 0.8 % to 1.8 %. Noting, that the use of a CeO2 to produce lithium disilicate is disclosed.  (Col. 5, lines 5-7) teaches that the coloring of the glass ceramic is obtained by mixing the rare earth oxides in specific amounts for obtaining highly esthetic dental restorations.
(Col. 2, lines 5-11) teaches that the initial components are chemical precursors, specifically aluminum hydroxide for the aluminum oxide, boric acid for the boron oxide. (Col. 6, Table V, lines 48) teaches B2O3 comprising 1.46 wt. %
(Col. 6, Table IV, lines 20) teaches various amounts of vanadium oxide used ranging from 0.0 % to 0.5 %
The same rejection rationale, and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well. Adding, that the case law for KSR may be utilized regarding applying a known technique (composition) to a known method. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 3, Jahns as modified above discloses that the slurry can also comprise colorants) and/or pigments (e.g. traces of fluorescent...and/or inorganic pigments that remain in the appliance for coloration of the sintered material), ([0167]). Additionally, disclosed is a lithium distillate composition that comprises 0.0-8.0 wt. % coloring oxides, (Saint-Jean, Pg. 266, 12.2.5 41). In analogous art for the production of dental veneers that utilizes lithium silicates Fecher suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Fecher teaches the following:
(Col. 3 lines 10) teaches B2O3 in the range of 0.0 – 3.0 wt. % 
(Col. 3, lines 11) teaches Na2O3 in the range of 0.0 – 3.0 wt. %
, j.) &  l.) (Col. 3, lines 42-50) teaches that at least one additive is added in the amount of as 0.0 % - 4.0 % of at least one additive. The at least one additive is at least one additive selected: out of the group containing color pigment, fluorescent agent. In particular it is intended that the additive is at least one oxide selected from the group of BaO, CaO, MgO, MnO, Er2O3, Gd2O3, Pr6O11, Sm2O3, TiO2, V2O5, and Y2O3 or contains such an oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above. By utilizing Y2O3 in the amount utilized, as taught by Fecher. Due to the fact it would amount to nothing more than a use of a known color pigment, or fluorescent agent, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Fecher. Highlighting, implementation of Y2O3 in the dental component at the amounts utilized allows for the implementation of a color pigment, or fluorescent agent to the composition implemented, (Col. 3, lines 42-50). Where the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be recited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns in view of Saint-Jean in view of Ritzberger in view of Castillo and in further view of Li et al. (Effects of crystal size on the mechanical properties of a lithium disilicate glass-ceramic, 2016, hereinafter Li)
 Regarding claim 13,
Wherein to influence the opalescence the crystals of the crystal phase have a maximum length extension of between 10 nm and 800 nm.
Regarding Claim 13, Jahns as modified above teaching a means for fabricating a disilicate dental ceramic article. Jahns as modified above is silent on influencing the opalescence of the crystal phase. In analogous art that teaches utilizing disilicate glass ceramic in dental applications, such as restorations, Li gives details regarding the impact of crystal size on the mechanical properties of a disilicate glass ceramic, and in this regard Li teaches the following:

    PNG
    media_image1.png
    91
    354
    media_image1.png
    Greyscale
(Pg. 335, 41, lines 1-10) teaches that with increasing the annealing temperature, the average diameter of the crystals increased, the average length of the crystals increased more predominantly. As a result, the average aspect ratio of the crystals remarkably increased from approx. 4 to approx. 10. That is to say, higher annealing temperature induced the LD crystals with greater aspect ratios in the glass-ceramic. Wherein the annealing profiles are summarized on the bottom right corner of (Pg. 333), (Table 1). Noting, that G1 has the lowest annealing temperature and G4 has the highest annealing temperature. Additionally, the Flexural strength. Nano indentation Hardness and elastic modulus are listed on (Pg. 335) in Table 2, which is reproduced below.Noting, (Pg. 338, Sec. 5) summarizes the findings as (1) with increasing the annealing temperature, the LD crystal size and resultant crystal aspect ratio increased remarkably. (2) The flexural strength of the glass-ceramic presented a humplike variation trend with increasing the annealing temperature. Higher strength was obtained for the specimen with medium-sized LD crystals. Nevertheless, the hardness monotonously decreased with increasing the crystal size. Highlighting, that the crystal size is considered a result effective variable due to its impact on the hardness of the article being produced.Accordingly, citing the case law for result effective variables. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Li discloses the claimed invention except for the optimized phase length utilized. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the crystal phase length utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimized crystal phase length utilized for the purpose of finding a crystal length that produced a hardness in the article being produced that was desired, (Pg. 338, Sec. 5).
                                                             Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715